On writ of certiorari (352 U.S. 980) to review the action of the United States Court of Claims in dismissing plaintiff’s petition which was to recover salary as a member of the War Claims Commission following his removal from office by the President of the United States.
The decision of the Court of Claims was reversed by the Supreme Court on June 30, 1958, in an opinion by Mr. Justice Frankfurter. The syllabus of the Supreme Court opinion is as follows:
Petitioner was a member of the War Claims Commission created by Congress “to receive and adjudicate according to law” claims for compensating internees, prisoners of war and religious organizations who suffered personal injury or property damage at the hands of the enemy in connection with World War II. The Commission’s determinations were to be “final” and “not subject to review by any other official of the United States or by any court.” The Commissioners’ terms were to expire with the life of the Commission, and there was no provision for removal of a Commissioner. Appointed by President Truman and confirmed by the Senate, petitioner was removed by President Eisenhower before the expiration of the life of the Com*933mission, on the ground that the Act should be administered “with personnel of my own selection.” Petitioner sued in the Court of Claims to recover his salary as a Commissioner from the date of his removal to the last day of the Commission’s existence. Held: The President had no power under the Constitution or the Act to remove a member of this adjudicatory Commission, and the Court of Claims erred in dismissing petitioner’s suit.